Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO:


  VICTOR BRITO, RODRIGO ROCCON,
  PEDRO ROMARIZ and ANTONIO GRASSI,

                  Plaintiffs,                                 JURY TRIAL DEMANDED

         v.

  TTC MOT, LLC, Florida limited liability company
  d/b/a FLORIDA TTC, ROSELENE A. MARSAL,
  and JOSEPH E. MARSAL,

                   Defendants.

  ____________________________________________/

                                  COMPLAINT FOR DAMAGES

         Plaintiffs, VICTOR BRITO (“BRITO”), RODRIGO ROCCON (“ROCCON”) PEDRO

  ROMARIZ (“ROMARIZ”) and ANTONIO GRASSI (“GRASSI”) by and through their

  undersigned attorney, files this, their Complaint for Damages against Defendants, TTC MOT,

  LLC, a Florida limited liability company d/b/a FLORIDA TTC (hereinafter, “TTC”)

  ROSELENE A. MARSAL (hereinafter “R. MARSAL”), JOSEPH E. MARSAL (hereinafter “J.

  MARSAL”), and state as follows:

                                         INTRODUCTION

        1.     This is an action to recover unpaid overtime wage compensation under the Fair Labor

  Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                        JURISDICTION

          2.    This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

   28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, TTC was
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 7




   an enterprise engaged in interstate commerce. At all times pertinent to this Complaint, the

   Defendants, TTC, R. MARSAL and J. MARSAL regularly owned and operated a business

   engaged in commerce or in the production of goods for commerce as defined in §3(r) and 3(s)

   of the FLSA, 29 U.S.C. §203(r) and 203(s).

            3.   The Defendants operated a traffic maintenance company.             Plaintiffs, BRITO,

   ROCCON, ROMARIZ and GRASSI’s work involved handling on a regular and recurrent basis

   “goods” or “materials,” as defined by the FLSA, which were used commercially in Defendants’

   business, and moved in interstate commerce. This included equipment, tools, signs and traffic

   cones.

            4.   Upon information and belief, during the relevant time period, the Defendants had an

   annual gross volume of sales made or business done of not less than $500,000.00.

            5.   The Defendants is subject to the jurisdiction of this Court because they engage in

   substantial and not isolated activity within the Southern District of Florida.

            6.   The Defendants is also subject to the jurisdiction of this Court because they operate,

   conduct, engage in, and/or carry on business in the Southern District of Florida.

                                                 VENUE

            7.   The venue of this Court over this controversy is based upon the following:


                   a.     The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,

                   b.     The Defendants was and continues to be a company and individuals doing

                          business within this judicial district.
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 7




                                             PARTIES

         8.   At all times material hereto, Plaintiffs, BRITO, ROCCON, ROMARIZ and

   GRASSI were “employee[s]” of the Defendants within the meaning of the FLSA.

         9.   At all times material hereto, corporate Defendant was conducting business in Boca

   Raton, Palm Beach County, Florida, which is within the Southern District of Florida.

         10. At all times material hereto, Defendants were “employer[s]” of Plaintiffs, BRITO,

   ROCCON, ROMARIZ and GRASSI, as defined by the FLSA.

         11. At all times material hereto, the Defendants knowingly and willfully failed to pay

   Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI their lawfully earned wages in

   conformance with the FLSA.

         12. The Defendants committed a willful, malicious and unlawful violation of the FLSA

   and, therefore, are liable for monetary damages.

         13. At all times material hereto, corporate Defendant, TTC was an “enterprise” engaged

   in commerce” within the meaning of the FLSA.

         14. At all times material hereto, the work performed by Plaintiffs, BRITO, ROCCON,

   ROMARIZ and GRASSI was directly essential to the business performed by Defendants.

         15. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI have fulfilled all conditions

   precedent to the institution of this action and/or such conditions have been waived.

                                    STATEMENT OF FACTS


         16. In or about the beginning of August 2019, Plaintiff, BRITO was hired by the

   Defendants as a maintenance of traffic technician helper. His employment continues to date.

         17. Plaintiff, BRITO was paid an hourly rate of $14.00 per hour.
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 7




           18. On or about the beginning of July 5, 2018, Plaintiff, ROCCON was hired by the

   Defendants MARSAL as a maintenance of traffic technician. His employment continues to

   date.

           19. Plaintiff, ROCCON was paid an hourly rate of $17.00 per hour and $20 per hour on

   weekends

           20. On or about the beginning of June 28, 2019, Plaintiff, ROMARIZ was hired by the

   Defendants as a maintenance of traffic technician. His employment continues to date.

           21. Plaintiff, ROMARIZ was paid an hourly rate of $16.00 per hour and $20 per hour

   on weekends

           22. On or about the beginning of January 21, 2019, Plaintiff, GRASSI was hired by the

   Defendants as a maintenance of traffic technician. His employment ended on about October

   21, 2020.

           23. Plaintiff, GRASSI was paid an hourly rate of $16.00 per hour and $20 per hour on

   weekends.

           24. Defendants knowingly and willfully operated their business with a policy of not

   paying wages in conformance with the applicable law, to the Plaintiffs, BRITO, ROCCON,

   ROMARIZ and GRASSI.

           25. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI have retained Bober &

   Bober, P.A. to represent them in this litigation and has agreed to pay the firm a reasonable fee

   for its services.
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 7




                                    STATEMENT OF CLAIM:

                                              COUNT I

                   VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

          26. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI repeats and realleges

   Paragraphs 1 through 25 as if fully set forth herein.

          27. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI’s employment with the

   Defendants was to consist of a normal work week for which they should have received time

   and one-half for their hours worked in excess of the maximum hours provided for in the FLSA.

          28. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI worked hours in excess of

   forty (40) per week for which they were not compensated at the statutory rate of time and one-

   half for all of their hours. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI were

   entitled to be paid at the rate of time and one-half for all of their hours worked in excess of the

   maximum hours provided for in the FLSA.

          29. Defendants automatically deducted meal breaks from Plaintiffs’ work hours and

   otherwise failed to properly record Plaintiff’s work hours and keep FLSA compliant records.

          30. Records, if any, concerning the number of hours worked by Plaintiffs, BRITO,

   ROCCON, ROMARIZ and GRASSI and the actual compensation paid to Plaintiffs, BRITO,

   ROCCON, ROMARIZ and GRASSI are in the possession and custody of the Defendants.

   Plaintiffs intend to obtain these records by appropriate discovery proceedings to be taken

   promptly in this case and, if necessary, they will then seek leave of Court to amend their

   Complaint for Damages to set forth the precise amount due them.

          31. Defendants knew of and/or showed a willful disregard for the provisions of the

   FLSA as evidenced by its failure to compensate Plaintiffs, BRITO, ROCCON, ROMARIZ and
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 7




   GRASSI at the statutory rate of time and one-half for all the hours they worked in excess of

   forty (40) hours per week when they knew or should have known such was due.

          32. Defendants failed to properly disclose or apprise Plaintiffs, BRITO, ROCCON,

   ROMARIZ and GRASSI of their rights under the FLSA.

          33. As a direct and proximate result of the Defendants’ willful disregard of the FLSA,

   Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI are entitled to liquidated damages

   pursuant to the FLSA.

          34. Due to the willful and unlawful actions of the Defendants, Plaintiffs, BRITO,

   ROCCON, ROMARIZ and GRASSI have suffered damages in the amount not presently

   ascertainable of unpaid overtime wages, plus an equal amount as liquidated damages.

          35. Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI are entitled to an award of

   their reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs, BRITO, ROCCON, ROMARIZ and GRASSI respectfully

  request that judgment be entered in their favor against the Defendants:

         a.      Declaring that the Defendants violated the overtime provisions of 29

                 U.S.C. § 207;

         b.      Awarding Plaintiffs overtime compensation in the amount calculated;

         c.      Awarding Plaintiffs liquidated damages in the amount calculated;

         d.      Awarding Plaintiffs reasonable attorney’s fees and costs and expenses of this

                 litigation pursuant to 29 U.S.C. § 216(b);

         e.      Awarding Plaintiffs post-judgment interest; and

         f.      Ordering any other and further relief this Court deems to be just and

                 proper.
Case 9:20-cv-82178-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 7




  DATED: November 25, 2020.


                                     Respectfully submitted,

                                     BOBER & BOBER, P.A.
                                     Attorneys for Plaintiffs
                                     2699 Stirling Road, Suite-A304
                                     Hollywood, FL 33312
                                     Phone: (954) 922-2298
                                     Fax: (954) 922-5455
                                     peter@boberlaw.com
                                     samara@boberlaw.com

                                     By: /s/. Peter J. Bober
                                             FBN: 0122955
